have pleaded guilty and would have insisted on going to trial.          Hill v.
                Lockhart, 474 U.S. 52, 58-59 (1985); Kirksey v. State, 112 Nev. 980, 988,
                923 P.2d 1102, 1107 (1996). We review a district court's determination of
                whether a plea was knowing and voluntary for an abuse of discretion,
                Rubio v. State, 124 Nev. 1032, 1039, 194 P.3d 1224, 1229 (2008), and
                review claims of ineffective assistance of counsel de novo, giving deference
                to a district court's factual findings, Lader v. Warden, 121 Nev. 682, 686,
                120 P.3d 1164, 1166 (2005).
                            The district court conducted a limited evidentiary hearing on
                these claims and found credible counsel's testimony that she explained the
                guilty plea agreement to Miller, including what it meant to have the
                enhancement for the assistance of a child run consecutively to the grand
                larceny count.' The written guilty plea agreement stated that the
                enhancement would run consecutively and Miller acknowledged at the
                plea canvass that he read and signed the guilty plea agreement, reviewed
                the agreement with counsel, and understood his rights and responsibilities
                under the agreement. The record thus supports the district court's
                conclusions that counsel was not ineffective and that the totality of the
                circumstances indicated that the plea was knowing and voluntary. We
                conclude that the district court did not err or abuse its discretion.
                            Miller also contends that the district court erred by denying
                his claim that counsel was ineffective for failing to speak with witnesses
                who would have stated that Miller entered the store to purchase a product


                       'The Hon. J. Charles Thompson, Senior Judge, conducted the
                evidentiary hearing and pronounced oral decision denying Miller's
                petition.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                           and did purchase a product once in the store. The district court denied
                           this claim because Miller failed to demonstrate a reasonable probability
                           that had counsel spoken to the witnesses he would have insisted on going
                           to trial rather than pleading guilty. We conclude that the district court
                           did not err by denying this claim and by doing so without conducting an
                           evidentiary hearing regarding it. See Kirksey, 112 Nev. at 988, 923 P.2d
                           at 1107; Hargrove v. State, 100 Nev. 498, 502, 686 P.2d 222, 225 (1984).
                                       Having considered Miller's contentions and concluded that
                           they lack merit, we
                                       ORDER the judgment of the district court AFFIRMED.




                                                                                             J.
                                                              Hardesty



                                                              Parraguirre

                                                              (---)

                                                              Cherry



                           cc: Hon. J. Charles Thompson, Senior Judge
                                Hon. Kathleen E. Delaney, District Judge
                                Benjamin C. Durham
                                Attorney General/Carson City
                                Clark County District Attorney
                                Eighth District Court Clerk




    SUPREME COURT
            OF
         NEVADA
                                                                3
    (0) 1947A     •


I                     II